Exhibit 2.5 MANAGEMENT’S DISCUSSION AND ANALYSIS This Interim Management’s Discussion and Analysis (“MD&A”) presents management’s discussion and analysis of the consolidated financial position of Ceres Global Ag Corp. (“Ceres” or the “Corporation”), the consolidated results of its operations, liquidity and capital resources, business risks and future outlook.This MD&A should be read in conjunction with Ceres’ unaudited interim condensed consolidated financial statements for the three-month periods ended June 30, 2014 and 2013, which are prepared in accordance with International Financial Reporting Standards (“IFRS”). Riverland Ag Corp. and Riverland Agriculture, Ltd. (collectively, “Riverland Ag”) represent Ceres’ largest investment and are wholly-owned subsidiaries of Ceres.In discussing the interim results of operations, reference will be made to results on a consolidated basis and to results for Riverland Ag separately. This MD&A has been prepared as of August 12, 2014.Unless otherwise indicated, all dollar amounts are reported in Canadian dollars (“C$”).Additional information relating to Ceres, including the Corporation’s Annual Information Form for the fiscal year ended March 31, 2014, can be obtained on SEDAR at www.sedar.com. FORWARD-LOOKING INFORMATION This interim MD&A contains information that is “forward-looking information”, “forward-looking statements” and “future oriented financial information” (collectively herein referred to as “forward-looking statements”) within the meaning of applicable securities laws.Forward-looking statements in this document may include, among others, statements regarding future operations and results, anticipated business prospects and financial performance of Ceres and its subsidiaries, expectations or projections about the future, strategies and goals for growth, the action against Ceres initiated by the Scoular Company expected and future cash flows, costs, planned capital expenditures, anticipated capital projects, construction and completion dates, including the plans, costs, timing and capital requirements for the development of the Northgate Commodities Logistics Centre (“NCLC”), operating and financial results, critical accounting estimates and the expected financial and operational consequences of future commitments. Generally, forward-looking statements can be identified by the use of forward-looking terminology such as “plans”, “expects” or “does not expect”, “is expected”, “budget”, “outlook”, “likely”, “probably”, “going forward”, “scheduled”, “estimates”, “forecasts”, “intends”, “anticipates” or “does not anticipate”, “believes”, “may have implications” or similar words and phrases or statements that certain actions, events or results “may”, “could”, “should”, “would”, 1 “might”, or “will be taken”, “occur”, or “be achieved”.Forward-looking statements in this document are intended to provide Ceres’ shareholders and potential investors with information regarding Ceres and its subsidiaries, including Management’s assessment of future financial and operational plans and outlook for Ceres and its subsidiaries. Forward-looking statements are based on the opinions and estimates of management at the date the information is made, and are based on a number of assumptions and subject to a variety of risks and uncertainties and other factors that could cause actual events or results to differ materially from those projected in the forward-looking statements.Actual results or events may differ from those predicted in these forward-looking statements. All of the Corporation’s forward-looking statements are qualified by the assumptions that are stated or inherent therein, including the assumptions listed below. Although Ceres believes these assumptions are reasonable, this list is not exhaustive of factors that may affect any of the forward-looking statements. Key assumptions have been made in connection with the forward-looking statements in this interim MD&A.These assumptions include, but are not limited to, the following (in no particular order of importance): - The expected transition towards more integration in the North American grain commodity markets as a result of the deregulation and privatization of the Canadian Wheat Board, which has effectively dismantled the monopoly in marketing wheat crops in Canada enabling farmers to gain more direct access to open markets; - Volume and quality of grain held on-farm by producers in North America are expected to increase as a result large old crop carryover inventories and a sizable new crop on the horizon; - No material change in the regulatory environment in Canada and the United States; - Supply and demand factors as well as the pricing environment for grains and other agricultural commodities; - Fluctuation of currency and interest rates; - General financial conditions for Western Canadian and American agricultural producers; - Market sharethat will be achieved by the Corporation; - The successful financing and completion of Northgate Commodities Logistics Centre (“NCLC”), and all required regulatory permits and approvals; - The successful negotiation of competitive rail freight agreements with Burlington Northern Santa Fe Railway (“BNSF”) at Northgate; - The ability of Ceres to successfully plan, design, build and operate the Northgate grain elevator; - Ceres’ ability to obtain financing and to re-finance the term loan on acceptable terms; - Ceres and Riverland Ag’s ability to successfully defend itself against, or settle, the dispute with Scoular; - The successful internalization of Ceres’ management, processes and procedures; - Riverland Ag’s ability to realize the economic benefits resulting from the synergies with NCLC; - Riverland Ag’s ability to maintain existing customer contracts and relationships; 2 - Continued compliance by Riverland Ag with its loan covenants; and - The ability of Stewart Southern Railway Inc. (“SSR”) to continue its growth in grain and oil shipments by rail, without service disruption. The preceding list is not exhaustive of all possible factors.All factors should be considered carefully when making decisions with respect to Ceres.Many such factors and events are not within the control of Ceres.Factors that could cause actual results or events to differ materially from current expectations include, among others, risks related to weather, politics and governments, changes in environmental and other laws and regulations, competitive factors in the agricultural, food processing and feed sectors, construction and completion of capital projects, labour, equipment and material costs, access to capital markets, interest and currency exchange rates, technological developments, global and local economic conditions, the ability of Ceres to successfully implement strategic initiatives and whether such strategic initiatives will yield the expected benefits, the operating performance of the Corporation’s assets, the availability and price of commodities, and the regulatory environment, processes and decisions.Ceres has attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements.However, there may be other factors that might cause actions, events or results that are not anticipated, estimated or intended. There can be no assurance that forward-looking information will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements or information. By its nature, forward-looking information is subject to various risks and uncertainties, including those risks discussed in other sections of this interim MD&A and in other filings and communications, any of which could cause Ceres’ actual results and experience to differ materially from the anticipated results or published expectations.Additional information on these and other factors is available in the reports filed by Ceres with Canadian securities regulators.Readers are cautioned not to place undue reliance on this forward-looking information, which is given as of the date of this interim MD&A or otherwise, and not to use future-oriented information or financial outlooks for anything other than their intended purpose.Ceres undertakes no obligation to update publicly or revise any forward-looking statements or information, whether as a result of new information, change in management’s estimates or opinions, future events or otherwise, except as required by law. CAUTIONARY STATEMENT AS TO NON-IFRS FINANCIAL MEASURES Ceres provides a non-IFRS measure as supplementary information, which management believes is useful to users of this MD&A to explain Ceres’ financial results.This non-IFRS measure is EBITDA (Earnings before Interest, Taxes, Depreciation and Amortization), which is not a standardized financial measure prescribed by IFRS.However, management believes that most shareholders, creditors, other stakeholders and investment analysts benefit from using this performance measure in analyzing Ceres’ results. Ceres also uses this measure internally to monitor the Corporation’s performance. In calculating EBITDA, Ceres also excludes its share of the net income (net loss) from investments in associates, the gain (loss) on sale of property, plant and equipment and the loss on impairment of assets held for sale. Ceres may calculate EBITDA differently than other companies; therefore, Ceres’ EBITDA may not be comparable to similar measures presented by other issuers.Investors are cautioned that EBITDA should not be construed as an alternative to net income or net loss, or to other standardized financial measures determined in accordance with 3 IFRS, and is not intended to represent cash flows or results of operations in accordance with IFRS. OVERVIEWS The following table represents an analysis of the components of Ceres’ equity attributable to shareholders as at June 30, 2014 and March 31, 2014 and reflects the value at which individual items are carried on Ceres’ balance sheet (in millions of Canadian dollars, except total equity attributable per share issued and outstanding): Notes June 30, 2014 March 31, 2014 Cash and cash equivalents 1 Portfolio investments Accounts receivable and sundry current assets Investment in the SSR 2 Investment in land and capitalized costs in NCLC 3 Investment in Riverland Ag 4 Net working capital, net of assets held for sale and all debt 5 Assets held for sale 6 Fixed assets, at net book value 7 Investment in Canterra Seeds Holdings, Ltd. (“Canterra”) 8 Total investment in Riverland Ag $ 106.0 $ 110.0 Less: All (current) liabilities Total equity attributable to Shareholders $ 128.1 $ 134.0 Number of common shares issued and outstanding (in millions of shares) Total equity attributable per share issued and outstanding Notes: 1. Cash and cash equivalents exclude cash held by subsidiaries. 2. The SSR is 25% owned by Ceres and is accounted for using the equity method. 3. The investment in NCLC represents an investment in approximately 1,300 acres of land in Saskatchewan and North Dakota, plus costs capitalized to date for the purposes of developing the site for the logistics hub. 4. Ceres owns 100% of Riverland Ag and consolidates the accounts of Riverland Ag in the annual and interim financial statements. In the foregoing analysis, the investment in Riverland Ag is accounted for using the equity method. 5. The net working capital of Riverland Ag represents primarily the aggregate of owned inventory (marked to market), trade accounts receivable and amounts due from brokers, less all bank indebtedness.The aggregate of other current assets is substantially offset by the aggregate of other liabilities. 6. Represents land, buildings, silos/elevators, machinery and equipment and other assets held for sale at Riverland Ag’s facility in Savage, Minnesota. (March 31, 2014: facilities in Savage, Minnesota and Manitowoc, Wisconsin). 7. Represents approximately 47 million bushels of storage space at June 30, 2014 (March 31, 2014 - 51 million) including Riverland Ag’s facility in Savage, Minnesota. 8. Canterra is 25% owned by Riverland Ag and is accounted for using the equity method. 4 Ceres Global Ag Corp. Ceres is a company currently focused on two primary businesses: 1. Grain Storage, Handling and Merchandising – represented by Riverland Ag, a collection of North American commercial grain storage and handling assets; and 2. Commodity Logistics – represented by (a) the SSR, a short-line rail company based in Southeastern Saskatchewan; and (b) NCLC, the proposed commodities logistics centre at Northgate. Riverland Ag Riverland Ag engages in cereal grain storage, customer-specific procurement and “process-ready” cleaning of specialty grains such as oats, barley, rye and durum wheat. It offers a comprehensive range of services to its customers to help manage the risks associated with the price, quality, and availability of these critical food grains. Riverland Ag owns and operates nine (9) grain storage and handling facilities in the American states of Minnesota and New York, and the Canadian province of Ontario.Riverland Ag also manages two facilities in Wyoming on behalf of its customer-owner.Riverland Ag’s facilities are strategically located, with excellent rail, truck and ship transportation logistics and close proximity to major grain-processing facilities in the United States.Many of the grain storage facilities are located at deep-water ports in the Great Lakes and along the upper Mississippi River, allowing access for lakers and barges, and enabling the efficient global import and export of grains. The majority of Riverland Ag’s facilities are qualified as ‘regular for delivery’ locations for certain futures contracts on the Minneapolis and Chicago exchanges, allowing Riverland Ag to earn carrying charges against grain stored for delivery to the exchanges by matching deliverable cash inventories with futures contracts. This delivery mechanism helps to mitigate risk for Riverland Ag and it is an important component of its credit facilities, as it provides Riverland Ag with the option of delivering grain against futures contracts enhancing overall liquidity. The majority of Riverland Ag’s current storage space is utilized to benefit from grain trading, arbitrage and merchandising opportunities. Management determines which of Riverland Ag’s facilities is to be employed for the storage or throughput of a particular grain shipment based on the source of the grain shipment, the elevator location relative to the end customer(s), the cost of logistics to transport the grain, and the availability of space in the intended elevator. In addition, Riverland Ag stores and handles grain for third-party customers. To enhance profitability, Management expects to optimize grain elevator capacity and will likely pursue strategic partnerships and longer-term storage agreements with key grain customers.With the NCLC project, Riverland Ag expects to: (i) gain access to key origination markets in Saskatchewan and Manitoba; (ii) attract additional downstream customers; and (iii) improve profit margins. 5 With the deregulation and privatization of the Canadian Wheat Board, management expects this to strengthen Riverland Ag’s merchandising position in the spring wheat market. NCLC is strategically located to facilitate the southbound grain movement and as such can enhance Riverland Ag’s potential profitability. The Northgate Commodities Logistics Centre (“NCLC”) in Saskatchewan Ceres owns approximately 1,300 acres of land at Northgate, Saskatchewan and Northgate, North Dakota.Ceres will be constructing a new commodity logistics centre that is designed to utilize high-efficiency rail loops, capable of handling unit trains of up to 120 railcars.A grain handling and shipping facility is expected to be the initial focus, followed by an oil and natural gas supply logistics centre to facilitate exports from Saskatchewan’s and Western Canada’s energy sector and a possible frac sand, pipe and cement unloading centre to bring these products in from the United States to service Western Canada’s energy drilling industry.In order to take advantage of the current rail logistics bottleneck, Ceres is constructing a temporary transloading facility that is anticipated to enable grain shipments commencing in October 2014 and is expecting to load cars due to service by BNSF twice a week. Ceres will also be constructing a permanent high speed elevator, with 2.2 million bushel storage capacity that will be capable of loading a 120-car shuttle train within 15 hours. This elevator is expected to be operational in October 2015. NCLC’s direct connection to the 32,000-mile BNSF network is expected to give shippers direct access to customers in 28 American states, to numerous Pacific and Gulf ports, and to Mexico, including over 45 crude-by-rail destinations.Access to many other strategic interior locations in the Eastern U.S. and Atlantic ports are also available through BNSF’s interline rail connections, providing new options to Canadian farmers and oil exporters. Initially, Ceres intended to partner with a major U.S. based agricultural supply chain company to develop the grain facility at NCLC.Following the completion of a comprehensive strategic review that was launched in September 2013, Ceres decided to continue the development of the grain facility at NCLC without the involvement of a partner.Accordingly, in January 2014, Ceres terminated its arrangements and ongoing discussions with the proposed partner and announced the following plans with respect to NCLC: · To complete the remaining site preparation and the installation of rail and associated infrastructure for NCLC to allow manifest and unit trains to cross the border into Canada and to facilitate the transloading of agricultural, petroleum and other bulk commodity products; · To spend up to an additional $10.1 million of capital during the 2014 construction season for the completion of the site preparation and installation of rail and associated infrastructure at NCLC. As at June 30, 2014, Ceres has capitalized costs totaling $19.9 million (March 31, 2014 - $14.8 million) for the Canadian portion of NCLC, including land acquisition costs, environmental costs, mass grading and site preparation costs, and initial rail costs.Ceres proposes to finance the remaining NCLC site development and construction costs with a combination of cash flows from operations, debt and equity financing. 6 Significant upgrades made by the BNSF to its network on the U.S. side of the border, required to support the NCLC, have neared completion with the rail and bed in place, and recently connected to the Canadian side of the project.In February 2014, the Corporation received approval from Canadian and US customs authorities on the border crossing with the tracks connected across the border in early May 2014.Currently, site preparation grading at NCLC is approximately 90% completed and Ceres has installed 1,150 metres out of an anticipated 12,552 metres of rail track running north from the Canada-U.S. border into the site.Construction of the remaining site infrastructure is in progress, with rail materials arriving on site and the locomotive selection and leasing process completed.Power lines installation began in mid-July and will be fully operational by September 2014.Track completion is expected in early October 2014. The Stewart Southern Railway (“SSR”) Ceres owns a 25% interest in the SSR, a 132 kilometre (82-mile) short-line railway that extends from Richardson, Saskatchewan (just southeast of Regina) to Stoughton, Saskatchewan.The SSR was purchased in 2010 from Canadian Pacific Railway, with which the SSR has a five-year haulage agreement that runs through mid-2015. Historically, the SSR only shipped grain and, in 2010 and 2011, was challenged by low local production caused by excessive moisture. In February 2012, the SSR began shipping oil from the Stoughton area and monthly volumes have grown steadily.The Stoughton oil trans-loading facility now has a capacity of over 45,000 barrels per day (“bpd”) of production, and has become one of the largest crude oil by rail loading sites in Western Canada. In April 2014, Crescent Point Energy opened a direct pipeline connection between its Viewfield storage complex and its Stoughton loading facility, enhancing the flows and reducing volume fluctuations caused by weather and local road bans.In addition, the SSR has recently been successful in developing a rail car storage program for shippers, which has broadened its revenue and earnings profile.Finally, with the strong 2013 harvest, sizeable grain volumes have returned to the SSR.Management expects that the SSR will transport as many as 18,000 railcars in the 2014 fiscal year, up from just over 1,000 in SSR’s first year of operation. Having successfully absorbed this initial level of significant growth, the SSR is aggressively looking for increased shipment opportunities in oil, grain and other commodities. During the quarter ended June 30, 2014, the Ceres received a dividend of $187,500 for its 25% interest in SSR. RESULTS OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2014 Through Riverland Ag, Ceres is principally involved in an agricultural commodity-based business, in which changes in selling prices generally move in relation to changes in purchase prices. Therefore, increases or decreases in prices of the agricultural commodities that the business deals in will have a relatively equal impact on sales and cost of sales and a minimal impact on gross profit. Accordingly, management believes it is more important to focus on changes in gross profit than it is to focus on changes in revenue dollars. References to 2013 are for the three-month period ended June 30, 2013. Revenues and Gross Profit 7 For the quarter ended June 30, 2014, revenues totalled $51.5 million (2013 - $69.7 million) and gross profit was $1.2 million (2013 - gross loss of $2.1 million). For the three months ended June 30, 2014, the gross profit margin was 2.3% (2013 - negative 3.0%).The increase in gross profit was driven by three factors: (i) a reduction in Riverland Ag’s operating expenses at its facilities, which are classified in cost of sales; (ii) increased storage and rental income, and, most significant, (iii) increased trading margin across the grain commodities traded. For the quarter ended June 30, 2014, the loss from operations was $2.2 million (2013 - loss from operations of $5.0 million), representing a decrease in the loss from operations of $2.8 million compared to the same period last year.The decrease in the loss from operations is attributable primarily to the improvement in gross profit during the quarter ended June 30, 2014 as described above. General and Administrative Expenses For the quarter ended June 30, 2014, general and administrative expenses totalled $3.4 million (June 30, 2013 - $2.9 million), being an increase of $0.5 million compared to the same period last year.This increase in general and administrative expenses is due primarily to: · outside services and consulting fees totaling $0.1 million incurred by Riverland Ag concerning the NCLC grain elevator development; and · financial advisory service fees of $0.4 million in support of corporate financing options. General and administrative expenses for the quarter ended June 30, 2014 also include legal, consulting, and other expenses of $0.5 million (2013 - $0.2 million) related to corporate initiatives concerning primarily the NCLC.Other on-going general and administrative expenses for Ceres at the corporate level for this quarter totalled approximately $1.2 million (2013 - $1.8 million).The reduction of $0.6 million in 2014 for such expenses is attributable primarily to savings from the management fees expense for 2013 of $0.8 million, net of Ceres’ senior executive remuneration for 2014 of $0.2 million. Finance (Loss) Incomes Finance (loss) income for the quarters ended June 30, 2014 and 2013 are summarized as follows: (in millions of C$) Realized loss on currency-hedging transactions $
